Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2018

                                      No. 04-17-00743-CR

                              EX PARTE Derrick Lee HUDSON,


                     From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2014-DCR-0507-W
                         Honorable Robert Hofmann, Judge Presiding


                                         ORDER
       Appellant’s brief was due on February 1, 2018. On February 7, 2018, Appellant’s court-
appointed attorney advised this court that Appellant agreed to dismiss his appeal if he was
discharged from jail, and Appellant was discharged. Counsel reported that he has not been able
to communicate with his client to obtain his signature on a motion to dismiss the appeal. See
TEX. R. APP. P. 42.2(a).
        Therefore, we ABATE this appeal and REMAND the cause to the trial court. See TEX.
R. APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997,
no pet.). We ORDER the trial court to conduct a hearing in compliance with Rule 38.8(b) to
answer the following question:

       Does Appellant desire to prosecute his appeal?

       The trial court may, in its discretion, receive evidence on the question by sworn affidavit
from Appellant or by allowing Appellant and counsel to appear by electronic means (e.g.,
telephone or video conference). See id. R. 38.8(b)(3).
       The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, not later than THIRTY DAYS from the date of this order, which shall include the
following: (1) a transcription of the hearing and copies of any documentary evidence admitted,
(2) written findings of fact and conclusions of law, and (3) recommendations addressing the
above enumerated question. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court